IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 96-40144
                        Conference Calendar
                         __________________


MARK ANDREW CHRISTENSEN,

                                      Plaintiff-Appellant,

versus

RON SCOTT, Administrative Warden,
Bowie County Correctional Center;
CAROL DOLBE, Assistant District
Attorney, Bowie County, Texas,

                                      Defendants-Appellees.



                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 5:95-CV-193
                         - - - - - - - - - -
                            June 26, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Mark Andrew Christensen, #85649, a Colorado state prisoner

incarcerated in Texas, appeals from the district court's

dismissal of his civil rights complaint as frivolous pursuant to

28 U.S.C. § 1915(d).   Christensen argues that he was denied

access to the courts because Dolbe removed a disk containing


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-40144
                                -2-

Colorado statutes from the prison law library, that the prison

law library is inadequate, that no other method of legal support

is available to the inmates, that the prison does not have a

system for Colorado inmates to make legal telephone calls to

their attorneys, that since filing his complaint he has been

transferred to a facility with no law library, and that he is

denied the rights and privileges available to other Colorado

inmates incarcerated in the State of Colorado.    Because

Christensen failed to allege the element of legal prejudice

necessary to set forth a cognizable access-to-the-courts claim,

the district court did not abuse its discretion by dismissing

this claim as frivolous.   See Eason v. Thaler, 73 F.3d 1322, 1328

(5th Cir. 1996).   Neither has Christensen alleged purposeful or

intentional discrimination with regard to the transfer of

Colorado inmates to Texas prison facilities.     See Muhammad v.

Lynaugh, 966 F.2d 901, 903 (5th Cir. 1992).    He has thus failed

to set forth a cognizable equal protection claim.    Accordingly,

the judgment of the district court is AFFIRMED.

     AFFIRMED.